Citation Nr: 1617215	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  13-16 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for post-operative residuals of recurrent right inguinal hernia.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of right ankle sprain with arthritis.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for right knee arthralgia.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to December 1987.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In addition to the paper file, all records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In April 2015, the Board remanded this case because the Veteran did not receive notice of the February 2014 hearing, which he failed to appear for.  Following remand, the AOJ scheduled another hearing and mailed the Veteran notice in May 2015.  The Veteran once again failed to appear.  However, the May 2015 notice letter was returned to VA as undeliverable.  Affixed to the returned envelope was a sticker which identified the Veteran's last name, and listed an alternate address.  The AOJ did not mail a notice letter to this new address, and there is no indication of record that the Veteran was otherwise aware his hearing was rescheduled. 

Because the Veteran did not receive notice of his hearing, and because he has not withdrawn the request for a hearing, the case must be returned to the AOJ so that another hearing may be scheduled with proper notice provided to the Veteran.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board, ensuring that notice is mailed to the Veteran's last known address.  Thereafter, process the appeal in accordance with the established appellate procedure. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




